Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 5-6 are objected to because of the following informalities: 
	Claim 5, line 7, “the transmitting coils” should be – the one or more transmitting coils—
Claim 6, line 16-17, “the transmitting coils” should be – the one or more transmitting coils—
Claim 6, line 17, “a ferromagnetic material” should be – a second ferromagnetic material--
Appropriate correction is required.


Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.Claims 1-4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2-4 are rejected for the same reason because they depend on claim 1.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over KOH ENG ( WO 2009/123432 A2 ) in view of BANA (US20170207658A1)
With Regard to Claim 1, KOH ENG teaches a coil device, the coil device comprising:
a housing formed of a weak magnetic material (a long string of plastic, page 2, para 1);
a ferromagnetic body that surrounds an outer side of the housing and is formed of a ferromagnetic material (ferrite beads core may have center hole that allow insertion of a long string of plastic, page 2, para 1, which teaches ferrite bead core surround the long string of plastic house); and a coil wound around an outer side of the ferromagnetic body (10 Epoxy compound El of Fig. 1 bond the winding coil to ferrite cores surface of quadruple holes HBl and quadruple holes HB2 see claim 10 of Koh Eng).

Bana teaches the coil device is a power receiving device disposed underwater (Fig. 7A, 610 underwater)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koh Eng, to configured the coil device as a power receiving device, as taught by Bana. Koh Eng already teaches the coil device can operate at radio frequency (page 1, para 5-10 of Koh Eng), Bana teaches that the coil unit to transmit both power and data ([0036]), it would be obvious the combine the two prior art because it is desired to operate the coil to transmit both power and data, avoid additional structure/coil to transmit the power, reduce the cost and implement a compact design. 
With Regard to claim 3, the combination of KOH ENG and Bana teaches all the limitations of claim 1.
Koh Eng does not teach wherein the power receiving device is an underwater vehicle configured to move underwater.
Bana teaches the power receiving device is an underwater vehicle configured to move underwater (Fig. 7A 610 can move underwater).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the power receiving device is an underwater vehicle to move underwater, as taught by Bana in order to provide the wireless power to the underwater vehicle for user’s specific needs, supply power to a moving device, satisfy user’s requirement and improve the user’s experience.


2 is rejected under 35 U.S.C. 103 as being unpatentable over KOH ENG ( WO 2009/123432 A2 ) and BANA (US20170207658A1)  in further view of Ichikawa (US20150357828A1)
With regard to claim 2, the combination of Koh Eng and Bana teaches all the limitations of claim 1, but not a sensor, wherein the sensor is disposed outside the housing, and is configured to detect and acquire data, and wherein the ferromagnetic body is absent at a position facing the sensor disposed outside the housing.
However, Ichikawa teaches a sensor (e.g., 100, Fig. 27), wherein the sensor is disposed outside the housing (100 is disposed outside ferrite core 21, Fig. 27 and Koh Eng teaches that housing is insides the ferrite core, the combination of Koh Eng and Ichikawa teaches the sensor is outsides the housing because Koh Eng teaches  housing is insides the ferrite core, while Ichikawa teaches sensor is outsides the ferrite core) , and is configured to detect and acquire data (100 is sensor, Fig. 27), and wherein the ferromagnetic body( 22, Fig. 27)  is absent at a position facing the sensor ( e.g., 100, Fig. 27) disposed outside the housing ( see Fig. 27, 22 is absent at the position where sensor 100 is located/facing because 100 is not on the 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to include a sensor, wherein the sensor is disposed outside the housing, and is configured to detect and acquire data, and wherein the ferromagnetic body is absent at a position facing the sensor disposed outside the housing, as taught by Ichikawa, in order to face the winding which including the region has strong magnetic field strength to detect the require temperature information, increase the accuracy of measurement and prevent increased cost [0005]

4 is rejected under 35 U.S.C. 103 as being unpatentable over KOH ENG ( WO 2009/123432 A2 ) and BANA (US20170207658A1)  in further view of OVERTON (US20120032523A1)
With regard to claim 4, the combination of KOH ENG and Bana teaches all the limitations of claim 1.
Koh Eng does not teach wherein the power receiving device is fixedly installed underwater.
OVERTON teaches wherein the power receiving device is fixedly installed underwater (see Fig. 5, 35 is a power receiving device fixed underwater, also see abstract, supply power to a device at a underwater well, which is fixed)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the power receiving device to be fixedly installed underwater, as taught by Overton, in order to provide the wireless power to the underwater fixed structure for user’s specific needs, satisfy user’s requirement and improve the user’s experience, and wireless power is a cheap solution to fixed wire power undersea ( see [0004] of Overton)


6. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (US20170093198A1) in view of Kim (KR101371964B1)
With regard to claim 5, Graham teaches a power transmitting device (e.g., 100, Fig. 1, Fig. 3) configured to transmit electric power to a power receiving device comprising a housing formed of a weak magnetic material underwater, the power transmitting device comprising:
one or more transmitting coils (e.g., 315, Fig. 3) comprising a power transmitting coil configured to transmit electric power to a power receiving coil of the power receiving device via a magnetic 
Graham does not explicitly teach the power transmitting device is capable to transmit power to a power receiving device comprising a housing formed of a weak magnetic material underwater.
However Kim teaches the power transmitting device (e.g., 20, Fig. 4) is capable to transmit power to a power receiving device (e.g., 10, Fig. 4) comprising a housing ( e.g., 15, Fig. 4) formed of a weak magnetic material underwater ( 15 made of aluminum, which is non-magnetic material, Fig. 4 [0033]) ( in addition, Fig. 5 also shows power receiving device with non-magnetic housing 15[0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graham, to configure the power transmitting device to transmit power to a power receiving device formed of a weak magnetic material underwater, as taught by Kim, in order to satisfy user’s specific requirement to operate the power receiving device underwater, and improve user’s experience. IN addition, the non-magnetic aluminum is a known material to make a pressure-resistant underwater container ([0033] of Kim), and use it can build a underwater power receiving device that avoiding the pressure under the water.

6 is rejected under 35 U.S.C. 103 as being unpatentable over BANA (US20170207658A1) in view of KOH ENG (WO 2009/123432 A2) and Graham (US20170093198A1)
With regard to claim 6, Bana teaches an underwater power supply system comprising:
a power transmitting device (e.g., 630, Fig. 7B); and a power receiving device ( e.g., 610, Fig. 7B),
wherein the power transmitting device disposed underwater is configured to supply electric power to the power receiving device ([0036] data and power, and Fig. 7A , 610 and 630 underwater),
wherein the power receiving device (e.g.,610, Fig. 7B)
wherein the power transmitting device (e.g., 630, Fig. 7B) comprises:
one or more transmitting coils (e.g., 632, Fig. 7B) comprising a power transmitting coil configured to transmit electric power to the power receiving coil (e.g., 632, Fig. 7B)  of the power receiving device ( e.g., 610, Fig.  7B) via a magnetic field ([0038]magnetic transmission[0051] magnetic resonance), and
Bana does not teach a housing formed of a weak magnetic material; a first ferromagnetic body that surrounds an outer side of the housing and is formed of a ferromagnetic material; and a power receiving coil wound around an outer side of the first ferromagnetic body, a second ferromagnetic body that surrounds an outer side of the transmitting coils in a radial direction and is formed of a ferromagnetic material.
However, KOH ENG teaches a coil device, the coil device comprising:
a housing formed of a weak magnetic material (a long string of plastic, page 2, para 1);
a first ferromagnetic body that surrounds an outer side of the housing and is formed of a ferromagnetic material (ferrite beads core may have center hole that allow insertion of a long string of plastic, page 2, para 1, which teaches ferrite bead core surround the long string of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bana, to configure a housing to be formed of a weak magnetic material; a first ferromagnetic body that surrounds an outer side of the housing and is formed of a ferromagnetic material; and a power receiving coil wound around an outer side of the first ferromagnetic body, as taught by Koh Eng, because ferrite core of a coil winding is known in the art  its high permeability and its low electrical conductivity, and can reduce the loss in the system. In addition, the plastic housing is used for holding together the ferrite core, avoid the break of the ferrite core, which cause the damage to the system ( see page 2 para 1 of Koh Eng).
Furthermore, Graham teaches a second ferromagnetic body (e.g., 325, Fig. 3)  that surrounds an outer side of the transmitting coils ( e.g., 315, Fig. 3) in a radial direction (Ferrimagnetic sleeve 325 can also include a recess 340 open at the first face and surrounding central opening 335. Inductive coil 315 can be disposed in recess 340 [0043] ) and is formed of a ferromagnetic material ( e.g., 325 is ferrimagnetic sleeve 325 [0043]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bana and Koh Eng, to configure a second ferromagnetic body to  surround an outer side of the transmitting coils in a radial direction and is formed of a ferromagnetic material, as taught by Graham, because  ferrimagnetic sleeve can help direct the electromagnetic flux lines from inductive coil  to an inductive receiver coil in a charging mobile device; and Ferrimagnetic sleeve 325 can also shield from electromagnetic fields by providing a low magnetic loss path for the flux lines through ferrimagnetic sleeve  ( see [0042] of Graham).
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hasaba (Wo2018003568) teaches a underwater wireless power system.
Ichikawa (US20150357828A1) teaches sensor outsides the core
Vonlanthen (US 9426588) teaches that antenna with a ferrite core
Bana (US9647483B1) teaches coil with a ferrite core.
Wong (US 20140265621 A1) teaches a coil wound around the ferrite house.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
        /PINPING SUN/Primary Examiner, Art Unit 2836